Citation Nr: 9914801	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  95-24 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a left knee 
disability as secondary to the service-connected right knee 
disability.  

2.  Entitlement to an increased rating for the service-
connected right knee disability, currently evaluated as 20 
percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to May 1972.  

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the RO.  

In February 1995, the RO denied the veteran's claim for an 
increased rating for his service-connected right knee 
disability.  A notice of disagreement was submitted in March 
1995.  In July 1995, a statement of the case was issued and 
the veteran filed his substantive appeal.  As per his 
request, the veteran was afforded a personal hearing before a 
hearing officer at the RO.  The hearing was conducted in 
October 1995.  The Board will address this issue in the 
REMAND portion of this decision.  

In December 1995, the RO denied the claim of service 
connection for a left knee disability secondary to the right 
knee disability.  In February 1996, a notice of disagreement 
was submitted and a statement of the case was issued.  In 
March 1996, the veteran filed his substantive appeal, which 
included a request for a personal hearing before a Hearing 
Officer at the RO.  

(The matter of an increased rating for the service-connected 
right knee disability is the subject of the Remand portion of 
this document.)  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's service-connected right knee disability is 
shown to likely aggravate his left knee degenerative joint 
disease in that it produces pain in that joint.  



CONCLUSION OF LAW

The veteran's left knee degenerative joint disease is 
proximately due to or the result of his service-connected 
right knee disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.310 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Service Connection for a Left Knee Disability

Factual Background

On entrance examination of April 1968, the veteran's lower 
extremities were normal.  In November 1970, the veteran was 
treated for right and left patella pain.  On separation 
examination of January 1972, the lower extremities were 
normal, and there was mention of problems with the right 
knee.  

The veteran's problems with pain and swelling of the right 
knee were noted on a December 1977 examination report for the 
reserves, but there was no mention of a left knee problem.  
On VA examination of July 1978, there was a notation of a 
normal examination of both knees on the x-ray report.  

On VA examination of February 1994, the examiner diagnosed 
degenerative joint disease of the right and left knees.  At 
that time, the veteran's subjective complaints included 
associated left knee pain prior to the right knee surgery.  A 
private treatment record dated in April 1994, reflects 
reported complaints of left knee pain.  

An August 1994 VA x-ray report reflects a finding of minimal 
sharpening lateral tibial spine of the left knee, otherwise 
normal examination of the left knee.  On VA examination of 
October 1994, it was noted that the veteran started to 
experience problems with left knee pain.  The examiner 
diagnosed degenerative joint disease of both knees.  X-ray 
study revealed stable appearance of the knees, with mild 
hyperostosis of the lateral tibial spine on the left and 
patella baja, and evidence of old extensor mechanism injury 
on the right.  

In a January 1995 private treatment record, the veteran's 
physician reported that the veteran might have been favoring 
the right side and putting additional stress on the left.  It 
was thought that quad strengthening exercises for the left 
would be helpful.  A September 1995 VA x-ray report reflects 
a finding of moderate degenerative joint disease involving 
the left knee, with narrowing of the medial compartment.  

In August 1996, the veteran testified at a hearing at the RO 
that he had started having problems with the left knee around 
December 1994.  When he had a ruptured patella tendon of the 
right knee around July 1993, he started shifting his weight 
from the right knee to the left.  He experiences knee pain, 
generally brought on by prolonged standing or walking and 
relieved with rest.  

On VA examination of September 1996, the examiner reported 
that the x-rays revealed minimal early degenerative changes 
with some minimal early degenerative changes, some slight 
medial joint space narrowing, and some slight patella-femoral 
chondrosis.  There were no fractures or other notable 
pathology except for spurring at the tibial spine, but the 
ligamentous examination was unremarkable.  The examiner noted 
that the findings of degenerative changes were typical for 
someone of the veteran's age, and that it was impossible to 
state with certainty that the problems with the left knee 
were related to the service-connected right knee disability.  
The examiner ultimately concluded that there were just normal 
degenerative changes found typically in someone of the 
veteran's age.  

On VA examination of November 1996, the examiner diagnosed 
arthralgia of the right and left knee joints.  Regarding the 
matter of secondary service connection, the examiner 
commented that there was a correlation between the right and 
left knee disabilities.  The examiner explained that if the 
veteran had a problem with the right knee, such as the 
fracture of the patella, during the course of the years, it 
was likely that he would favor the left knee joint that would 
then produce pain.  

In a January 1997 report, another VA examiner offered an 
opinion regarding the issue of secondary service connection.  
The examiner noted that the opinion given was based on the 
review of the claims folder and that the veteran had not been 
examined.  The examiner found that the veteran had minimal 
degenerative joint disease in his left knee along with slight 
patellofemoral chondrosis, which was consistent with the 
veteran's age.  The examiner found that there was no 
relationship between the service-connected right knee 
disability and degenerative joint disease of the left knee, 
and that it was not the least bit likely that the right knee 
condition caused the one of the left knee.  The examiner 
indicated that it was possible that favoring the right knee 
and the increasing demand on the left knee would cause a 
slight relative increase in left knee pain, but would not 
accelerate the course of development of arthritis or cause 
the disability of the left knee to be greater.  The examiner 
noted that the opinion was stated with a reasonable degree of 
medical certainty.


Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, the claim 
presented is plausible.  The Board is satisfied that all 
relevant facts have been properly developed and that the VA 
has fulfilled its duty to assist the veteran as mandated by 
38 U.S.C.A. § 5107 (West 1991) and 38 C.F.R. § 3.103(a) 
(1998). 

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval, 
or air service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1998).  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1998).  

Service connection may also be granted for a disease first 
diagnosed after service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1998).  Certain 
chronic diseases, including arthritis, will be presumed to 
have been incurred during service, if manifested to a 
compensable degree within the year after service.  38 C.F.R. 
§§ 3.307, 3.309 (1998).

Here, the evidence does not demonstrate that service 
connection for a left knee condition on a direct basis is 
warranted.  There were complaints of left knee pain during 
service, but no abnormalities were noted at that time.  Left 
knee problems, including findings of degenerative changes, 
surfaced sometime after the initial complaints of left knee 
pain made during service and the presumptive period for 
arthritis provided by the regulations.  Also, there are no 
medical opinions of record that find a direct relationship 
between the current findings and complaints and those noted 
during service.  However, the evidence of record supports the 
claim of service connection for a left knee disability on a 
secondary basis.  

Service connection may be granted for a disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310 (1998).  

In this case, service connection is in effect for a right 
knee disability, currently rated as 20 percent disabling.  
Years after the incurrence of the right knee disability 
during service, the veteran started experiencing problems 
with left knee pain and the recent treatment records reflect 
comments that the veteran's left knee was affected by the 
ongoing problems with the right.  VA examinations were 
conducted specifically to address the matter of secondary 
service connection.  Several of the physicians opined that 
the right knee disability contributed to the development of 
left knee pain.  For instance, in January 1997 the examiner 
ruled out the possibility of the right knee disability 
causing left knee degenerative changes, but did note that the 
increased demand on the left knee could produce pain.  

The VA examiner in November 1996 offered a similar opinion 
regarding the left knee arthralgia.  Given the evidence as a 
whole, the Board finds that the service-connected right knee 
disability is shown to likely aggravate his veteran's left 
degenerative joint disease in that it produces pain in that 
joint.  To the extent that the left knee degenerative joint 
disease is worsened by the service-connected right knee 
disability, the veteran must be compensated.  Allen v. Brown, 
7 Vet.App. 439 (1995).  Hence, secondary service connection 
for the left knee degenerative joint disease is granted.  

Here, the preponderance of the evidence supports the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.  



ORDER

Secondary service connection for left knee degenerative joint 
disease is granted.  



REMAND

The veteran's claim is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Therefore, VA has a duty to assist a claimant in 
the development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998).  From a careful review of the evidence in this case, 
the Board has determined that there is additional development 
that must be completed by the RO in order to fulfill this 
statutory duty prior to appellate review of the veteran's 
claim.  

Service connection is currently in effect for a right knee 
disability, rated 20 percent disabling under the provisions 
of 38 C.F.R. Part 4, Diagnostic Code 5257 (1998), which 
concerns "other impairment" of the knee, including 
recurrent subluxation and lateral instability.  Treatment 
records and a February 1994 VA examination report, reflect a 
finding of degenerative joint disease of the right knee.  In 
July 1997, the General Counsel of VA issued a precedent 
opinion authorizing separate ratings for arthritis and 
instability of a knee under Diagnostic Codes 5003 and 5257, 
respectively.  VAOPGCPREC 23-97.  This represents a 
substantial departure from prior VA practice and, under 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), the veteran is 
entitled to readjudication under the new view of the rating 
schedule.

The Board also points out that in the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claim.  

Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
veteran was afforded VA examinations in 1996, but it does not 
appear that the specific considerations in DeLuca were 
addressed.  Therefore, given the reported finding of 
degenerative joint disease and Court's guidance set forth in 
DeLuca, another examination is in order. 

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have recently treated 
the veteran for his service-connected 
right knee disability.  Private medical 
records are to be obtained upon securing 
the necessary release.  Once obtained, 
the records should be associated with the 
veteran's claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
right knee disability.  Such tests as the 
examining physician deems necessary 
should be performed.  The examination 
should include complete measurement of 
the ranges of motion and the degree and 
character of instability, if any, of the 
right knee.  All findings should be 
reported.  The orthopedic examiner should 
also be asked to determine whether there 
is weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The orthopedic examiner 
should be asked to express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
repeated use over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  The 
examiner should also record any objective 
displays of pain.  The examiner should 
identify manifestations of the veteran's 
service-connected disabilities and 
distinguish those manifestations from any 
coexisting nonservice-connected 
disabilities.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.

3.  The RO should adjudicate the claim 
of entitlement to an increased 
evaluation for service-connected right 
knee disability in light of VAOPGCPREC 
23-97, considering separate ratings for 
subluxation/instability under Diagnostic 
Code 5257 and limitation of motion under 
Diagnostic Code 5010-5003 (applying, as 
well, DeLuca v. Brown, 8 Vet. App. 202 
(1995)).  If the determination remains 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case that 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
and his representative should be 
afforded the applicable time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

